Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Application’s election of species 2 and 3 and the claims 26 and 33 have been withdrawn, in the reply filed on 09/13/201 is acknowledged without traverse. Claims 16-25, 27-32 and 34-36 remain for examination, wherein claim 16 is an independent claim. 

Claim Rejections - 35 USC § 112
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "sufficient halide concentration" in claim 17 is a relative term which renders the claim indefinite. The term "sufficient" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Proper amendment is necessary.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 16-25, 27-32, and 35-36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stelter et al (NPL: Recycling von Gallium aus Prozessruckstanden, TK Verlag Karl Thomé-Kozmiensky, 2013, listed in IDS filed on 3/28/2019, Thereafter NPL-1. Similar evidence reference (with English instruction) NPL: Optimization of a dialysis process for recycling of gallium, EMC2015, listed in IDS filed on 08/16/2020, thereafter NPL-2).
Regarding claim 16, NPL-1 teaches a dialysis process for recycling of gallium from a Ga contained aqueous solution (Title, and Fig.7-8 of NPL-1 refer to Title, Figs., and refer instruction on page 1130 of NPL-2), which reads on the process of separating Ga from impurities in an aqueous solution as recited in the instant claim. NPL-1 provides example (Fig.7-8 of NPL-1) having anion exchange dialysis membrane between feed solution and a dialysate, the feed solution includes Cl- and GaCl4-, arsenic species, and gallium chloride complexes are selected retain in the solution, which reads on all of the essential manufacturing process steps as recited in the instant claim. Claim 16 is anticipated by NPL-1 (evidenced by NPL-2).  
Regarding claim 17, NPL-1 provides relationship of the diffusion concentration and operation parameters (Formula on page 478 of NPL-1), more specifically, modelling of membrane diffusion on NPL-2, which reads on the limitation of maintain 
Regarding claim 18-19, NPL-1 specify includes including Fe3+ impurity in the process (Page 473, 1st paragraph of NPL-1).
Regarding claim 20, since including Fe3+ and Cl- in the solution as discussed above, the claimed FeCl4- are inherently exist in the solution. MPEP 2112 III&IV.
Regarding claims 21-22, NPL-1 teaches including H3AsO4 in the solution (Fig.7-8 of NPL-1), therefore, the claimed anionic form H2AsO4- are inherently expected. MPEP 2112 III&IV. This position is further evidenced by NPL-2 (4th paragraph on page 1130 of NPL-2).
Regarding claim 23, NPL-1 specify including at least 2Cl- in the feeding solution compared to other feeding material (Fig.8 of NPL-1). 
Regarding claim 24, NPL-2 specify including As concentration 2g/liter (Objective of NPL-2), which reads on the limitation.
Regarding claim 25, NPL-1 teaches including H3AsO4 in the solution, which reads on the claimed gallium-tetrahalogeno complex as claimed in the instant claim.
Regarding claims 27-29, GaCl4- in NPL-1 (Fig.7-8 of NPL-1) teaches the claimed limitations in the instant claims.
+Cl- acid in the solution (Fig.8 of NPL-1).
Regarding claim 31, NPL-1 specify including nitric acid in the solution (Fig.8 of NPL-1).
Regarding claim 32, NPL-2 specify applying pH 1 feed solution in the process (2nd paragraph on page 1130 of NPL-2), which meets the claimed limitation. 
Regarding claim 35, NPL-1 specify applying external electric filed in the process (Fig.8 of NPL-1).
Regarding claim 36, NPL-2 provides diffusion dialysis pilot plant, which reads on the continuous countercurrent mode as claimed in the instant claim.
 
Claim(s) 16-17, 21-25, 27-32, and 34-36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zeidler et al (NPL: Dialyseverfahren zum recycling von Gallium, World or Metallurgy-Erzmetal 67(2014) No.2, pp.5-10, listed in IDS filed on 3/28/2019, Thereafter NPL-3. Similar evidence reference (with English instruction) NPL: Optimization of a dialysis process for recycling of gallium, EMC2015, listed in IDS filed on 08/16/2020, thereafter NPL-2).
Regarding claim 16, NPL-3 teaches a dialysis process for recycling of gallium from a Ga contained aqueous solution (Title, and Fig.5 of NPL-3 refer to Title, Figs., and refer instruction on page 1130 of NPL-2), which reads on the process of separating Ga from impurities in an aqueous solution as recited in the instant claim. NPL-3 provides example (Fig.5 and - and GaCl4-, arsenic species, and gallium chloride complexes are selected retain in the solution, which reads on all of the essential manufacturing process steps as recited in the instant claim. Claim 16 is anticipated by NPL-3 (evidenced by NPL-2). 
Since NPL-3 provides the similar dialysis process for recycling of gallium (Fig.5 and 7-9 of NPL-3) as disclosed in NPL-1, NPL-3 (evidenced by NPL-2) is applied to the claims 17, 21-25, 27-32, and 35-36 for the same reason as discussed in the rejections above.
Regarding claim 34, NPL-3 provides dialysis membrane examples including backbone comprising copolymer having a degree of crosslinking (Fig.4, discussion on page 7 of NPL-3), which reads on the claimed membrane as recited in the instant claim. 
Notes: Rao et al (US-PG-pub 2004/0042945 A1) has been recorded as reference only.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734